In a proceeding to settle the account of an administrator, e. t. a., of the decedent’s estate, in which the decedent’s widow (Ria Kleinfeld) filed certain objections, the administrator, individually and as such fiduciary, appeals from so much of a decree of the Surrogate’s Court, Queens County, entered January 31, 1964, after a hearing, upon the court’s opinion-decision, settling the account: (1) as adjudged that the sum of $22,132.15 was improperly included as part of the assets of the estate; that commissions should not be computed thereon; and that $3,500 was a reasonable allowance for the total fees for all the services rendered to the *450estate by the administrator’s attorneys; and (2) as authorized distribution of the balance of the estate assets accordingly but without making any direction for the payment of interest on the legacies. Decree, insofar as appealed from, affirmed, with costs to the respondent widow, payable by the administrator individually. The appeal not only lacks merit but its primary purpose is to increase the administrator’s personal share in the remaining assets of the estate. The administrator’s present contention that interest should have been allowed on the legacies was never presented to the Surrogate, even though, as the chief legatee, the administrator personally would be the chief recipient of such interest. However, had he made such complaint before the Surrogate, he might well have been surcharged for the delay in the payment of all the legacies, particularly in the light of the fact that failure to pay seems to have been due to the excessive fees which were sought for the services rendered by his attorneys. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.